Beard v Themed Rests. Inc. (2015 NY Slip Op 03949)





Beard v Themed Rests. Inc.


2015 NY Slip Op 03949


Decided on May 7, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 7, 2015

Friedman, J.P., Acosta, Richter, Gische, JJ.


15056 113057/11

[*1] Tiffany Beard, Plaintiff-Appellant,
vThemed Restaurants Inc. doing business as Lucky Cheng's, Defendant-Respondent.


John V. Decolator, Garden City, for appellant.

Order, Supreme Court, New York County (Louis B. York, J.), entered on or about August 27, 2013, which granted defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff sues for injuries allegedly incurred when she lost her footing and fell while descending a staircase in defendant's restaurant. Supreme Court properly granted defendant's motion for summary judgment dismissing the complaint because plaintiff made no claim in her testimony that she fell because of a lack of illumination.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 7, 2015
CLERK